Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grotkowski et al. (US 2008/0197621) in view of Strater Jr. et al. (US 2016/0339717) and Rich et al. (US 5,532,046).
In respect to claim 1 Grotkowski et al. disclose a method for printing documents (lottery tickets) comprising: printing lower security layers comprising a lower opacity layer and a higher contrast background layer (white “lily pad”) (0070), wherein the printing includes a repetitive roller (0010) which is congruent with “fixed plates” defined in the Specification of the present invention as a gravure or flexographic process which use rollers; printing with a first digital imager (e.g. inkjet) variable indicia over the lower security layers (0011); printing an upper security stack comprising a sealing layer and a release varnish (transparent or translucent as is readily apparent to one of ordinary skill in order to allow the variable indicia to be viewable) (0076) and providing an upper scratch-off layer (0012); and printing with at least a second digital imager (e.g. inkjet) an ink layer (0013-0015) (the first and second images intrinsically being synchronized, at least in positioning of the two printed layers).
Grotkowski et al. do not disclose that the second imager includes a “specialty ink adhesive”, affixing a second surface material on an upper portion of the scratch-off layer and curing the specialty ink adhesive, and applying a rollback mechanism to lift excess portions of the second surface material not attached to the specialty ink adhesive, however, Strater Jr. et al. teach includes a “specialty ink adhesive”, affixing a second surface material (foil material) on an upper portion of the scratch-off layer and curing the specialty ink adhesive, and applying a rollback mechanism to lift excess portions of the second surface material not attached to the specialty ink adhesive (Abstract).  Strater Jr. et al. further teach that the method is suitable for use on a scratch-off surface (0009). The specialty ink adhesive is useable with a multi-color process (as taught by Grotkowski) (0007). It would have been obvious to modify the inkjet printer taught in Grotkowski to include a specialty ink adhesive and further provide second surface material (metallic foil) in view of Strater Jr. to provide for a cheap and effective print effect that is eye-catching, but does not require the specialized printing and/or expense of specialized inks (0002-0003).
Neither of Grotkowski et al. or Strater disclose that the seal coat or opacity layer of the upper security layer are “water based”, however, use of either water based or oil-based lacquers is extremely well known in the art.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selecting one of the only two main choices for a type of ink solvent. 
In respect to the amended subject matter, Grotkowski et al. in view of Strater Jr. teach a second surface material comprising a metal foil (Strater Jr.) but do not teach the second surface material comprising fine metallic flakes, however, Rich et al. teach providing metal particles suspending in a resin in lieu of a metallic foil (“particles” being fine) (Col. 2, 7-16).  It would have been obvious to substitute the metallic foil taught in Grotkowski et al. and Strater Jr. with metal particles suspended in a resin in view of Rich et al. to divide reflected light into random specular components (Col. 2, 17-27, Rich et al.).  This is an effect desired by Grotkowski et al. wherein the metallic foil preferably provides a “glitter” effect (0009, Strater Jr.).  Furtermore, the “glitter” effect of Strater Jr. does not seem to be possible without a pigment/flake as the alternative of a plastic coated with a metal layer only creates a reflective effect i.e. no “glitter” effects.
In respect to claims 2 and 3, Grotkowski et al. disclose that the second digital imager provides different images across several documents.  Strater Jr. further teach a two-stage curing process (Figure 5).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grotkowski et al. (US 2008/0197621) in view of Strater Jr. et al. (US 2016/0339717) and as applied to claim 1 above, and further in view of Weil et al. (US 2018/0020126).
Grotkowski et al. in view of Strater et al. inherently teach synchronization between the first and second digital imagers, but do not teach particular methods of synchronization, however, Weil et al. teach a similar method of printing similar documents (lottery tickets) and include using document counts and/or queue marks for registration (synchronization).  It would have been obvious to one of ordinary skill in the art to synchronize two printing operations with any well-known method e.g. “queue marks” or “document count variable”.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.




Allowable Subject Matter

Claims 10-13 and 18-19 are allowed.
None of the cited prior art anticipates or renders obvious all of subject matter of independent claim 10, particularly, printing a first portion and second portion of variable indicia of a scratch-off document with both dye-based and pigment-based ink with distinct imagers.  Prior art widely discloses the use of pigment-based or dye-based ink, and even use of both, but not using separate types in the same variable indicia on a scratch-off document. 

Response to Arguments

In respect to claims 1-6, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, particularly the newly cited prior art of Rich et al.
In respect to claims 10-13 and 18-19, the claims are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637